

113 HR 3692 IH: Schools of the Future Act
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3692IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize a competitive grant program to implement and evaluate digital learning in rural locales.1.Short titleThis Act may be cited as the Schools of the Future Act.2.FindingsThe Congress finds the following:(1)Digital learning technology holds the promise of transforming rural education by removing barriers of distance and increasing school capacity.(2)While many large urban local educational agencies are at the forefront of implementing new digital learning innovations, it is often harder for smaller and more rural local educational agencies to access these tools. Smaller local educational agencies with less capacity may also find it more difficult to provide the training needed to effectively implement new digital learning technologies.(3)Despite the potential of digital learning in rural areas, these advancements risk bypassing rural areas without support for their implementation. Rather than having schools and local educational agencies apply digital learning innovations designed for urban environments to rural areas, it is important that digital learning technologies be developed and implemented in ways that reflect the unique needs of rural areas.(4)Digital learning is rapidly expanding, and new tools for improving teaching and learning are being developed every day. A growing demand for digital learning tools and products has made rigorous evaluation of their effectiveness increasingly important, as this information would allow school and local educational agency leaders to make informed choices about how best to use these tools to improve student achievement and educational outcomes.(5)High-quality digital learning increases student access to courses that may not have been available to students in rural communities, increasing their college and career readiness.3.Program authorized(a)Grants to eligible partnershipsFrom the amounts appropriated to carry out this Act, the Secretary of Education is authorized to award grants, on a competitive basis, to eligible partnerships to carry out the activities described in section 6.(b)Duration of grantA grant under subsection (a) shall be awarded for not less than a 3-year and not longer than a 5-year period.(c)Fiscal AgentIf an eligible partnership receives a grant under this Act, a school partner in the partnership shall serve as the fiscal agent for the partnership.4.ApplicationAn eligible partnership desiring a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include the following:(1)A description of the eligible partnership, including the name of each of the partners and their respective roles and responsibilities.(2)A description of the technology-based learning practice, tool, strategy, or course that the eligible partnership proposes to develop or implement using the grant funds.(3)An assurance that all teachers of record hold the relevant license and are otherwise qualified to implement any technology-based practice, tool, strategy, or course using the grant funds.(4)An assurance that all students in a class or school implementing a practice, tool, strategy or course using the grant funds will have access to any equipment necessary to participate on a full and equitable basis.(5)An assurance that the proposed uses of smartphones, laptops, tablets, or other devices susceptible to inappropriate use have the informed consent of parents or guardians and are not inconsistent with any policies of the local educational agency on the use of such devices.(6)Information relevant to the selection criteria under section 5(c).(7)A description of the evaluation to be undertaken by the eligible partnership, including—(A)how the school partner and the evaluation partner will work together to implement the practice, tool, strategy, or course in such a way that permits the use of a rigorous, independent evaluation design that meets the standards of the What Works Clearinghouse of the Institute of Education Sciences; and(B)a description of the evaluation design that meets such standards, which will be used to measure any significant effects on the outcomes described in paragraphs (1) through (3) of section 7(a).(8)An estimate of the number of students to be reached through the grant and evidence of its capacity to reach the proposed number of students during the course of the grant.(9)An assurance that the school partner in the eligible partnership will ensure that each school to be served by the grant under this Act is designated with a school locale code of Fringe Rural, Distant Rural, or Remote Rural, as determined by the Secretary.(10)Any other information the Secretary may require.5.Application review and award basis(a)Peer ReviewThe Secretary shall use a peer review process to review applications for grants under this Act. The Secretary shall appoint individuals to the peer review process who have relevant expertise in digital learning, research and evaluation, standards quality and alignment, and rural education.(b)Award BasisIn awarding grants under this Act, the Secretary shall ensure, to the extent practicable, diversity in the type of activities funded under the grants.(c)Selection CriteriaIn evaluating an eligible partnership’s application for a grant under this Act, the Secretary shall consider—(1)the need for the proposed technology-based learning practice, tool, strategy, or course;(2)the quality of the design of the proposed practice, tool, strategy, or course;(3)the strength of the existing research evidence with respect to such practice, tool, strategy, or course;(4)the experience of the eligible partnership; and(5)the quality of the evaluation proposed by the eligible partnership.6.Use of funds(a)Required use of funds(1)In generalAn eligible partnership receiving a grant under this Act shall use such funds to implement and evaluate the results of technology-based learning practices, strategies, tools, or courses, including the practices, strategies, tools, or courses identified under paragraphs (2) through (6).(2)Tools and courses designed to personalize the learning experienceTechnology-based tools and courses identified under this paragraph include the following types of tools and courses designed to personalize the learning experience:(A)Technology-based personalized instructional systems.(B)Adaptive software, games, or tools, that can be used to personalize learning.(C)Computer-based tutoring courses to help struggling students.(D)Games, digital tools, and smartphone or tablet applications to improve students’ engagement, focus, and time on task.(E)Other tools and courses designed to personalize the learning experience.(3)Practices and strategies designed to aid and inform instructionTechnology-based practices and strategies identified under this paragraph include the following types of practices and strategies designed to aid and inform instruction:(A)Adaptive software, games, or tools that can be used for the purpose of formative assessment.(B)Web resources that provide teachers and their students access to instructional and curricular materials that are—(i)aligned with high-quality standards; and(ii)designed to prepare students for college and a career, such as a repository of primary historical sources for use in history and civics courses or examples of developmentally appropriate science experiments.(C)Online professional development opportunities, teacher mentoring opportunities, and professional learning communities.(D)Tools or web resources designed to address specific instructional problems.(E)Other practices and strategies designed to personalize the learning experience.(4)Tools, courses, and strategies designed to improve the achievement of students with specific educational needsTechnology-based tools, courses, and strategies identified under this paragraph include the following types of tools, courses, and strategies designed to meet the needs of students with specific educational needs:(A)Digital tools specifically designed to meet the needs of students with a particular disability.(B)Online courses that give students who are not on track to graduate or have already dropped out of school the opportunity for accelerated credit recovery.(C)Language instruction courses, games, or software designed to meet the needs of English language learners.(D)Other tools, courses, and strategies designed to personalize the learning experience.(5)Tools, courses, and strategies designed to help students develop 21st Century skillsTechnology-based tools, courses, and strategies identified under this paragraph include peer-to-peer virtual learning opportunities to be used for the purposes of project-based learning, deeper learning, and collaborative learning, and other tools, courses, and strategies designed to help students develop 21st century skills, such as the ability to think critically and solve problems, be effective communicators, collaborate with others, and learn to create and innovate.(6)Technology-based or online courses that allow students to take courses that they would not otherwise have access toTechnology-based or online courses identified under this paragraph include courses or collections of courses that provide students access to courses that they would not otherwise have access to, such as the following:(A)An online repository of elective courses.(B)Online or software-based courses in foreign languages, especially in languages identified as critical or in schools where a teacher is not available to teach the language or course level a student requires.(C)Online advanced or college-level courses that can be taken for credit.(b)Authorized use of fundsAn eligible partnership receiving a grant under this Act may use grant funds to—(1)develop the technology for technology-based learning strategies, practices, courses, or tools to be carried out under the grant;(2)purchase hardware or software needed to carry out such strategies, practices, courses, or tools under the grant, except that such purchases may not exceed 50 percent of total grant funds;(3)address the particular needs of student subgroups, including students with disabilities and English-language learners;(4)provide technology-based professional development or professional development on how to maximize the utility of technology; and(5)address issues of cost and capacity in rural areas and shortage subjects.7.Data collection and evaluation(a)In generalEach eligible partnership receiving a grant under this Act shall require its evaluation partner to complete an independent, comprehensive, well-designed, and well-implemented evaluation that meets the standards of the What Works Clearinghouse after the third year of implementation of the grant to measure the effect of the practice, tool, strategy, or course on—(1)student achievement, as measured by high quality assessments that provide objective, valid, reliable measures of student academic growth and information on whether a student is on-track to graduate ready for college and career;(2)costs and savings to the school partner; and(3)at least one of the following:(A)Student achievement gaps.(B)Graduation and dropout rates.(C)College enrollment.(D)College persistence.(E)College completion.(F)Placement in a living-wage job.(G)Enhanced teacher or principal effectiveness as measured by valid, reliable, and multiple measures of student achievement and other appropriate measures.(b)EvaluationThe Secretary shall—(1)acting through the Director of the Institute of Education Sciences—(A)evaluate the implementation and impact of the activities supported under the grant program authorized under this section; and(B)identify best practices; and(2)disseminate, in consultation with the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 and comprehensive centers established under the Educational Technical Assistance Act of 2002, research on best practices in school leadership.(c)Implementation evaluationAn evaluation partner may use funds under this Act to carry out an implementation evaluation designed to provide information that may be useful for schools, local educational agencies, States, consortia of schools, and charter school networks seeking to implement similar practices, tools, strategies, or courses in the future.(d)Publication of resultsUpon completion of an evaluation described in subsection (a), (b), or (c) the evaluation partner shall—(1)submit a report of the results of the evaluation to the Secretary; and(2)make publicly available such results.8.DefinitionsIn this Act:(1)Eligible partnershipThe term eligible partnership means a partnership that includes a school partner and not less than 1—(A)digital learning partner, except that in a case in which a school partner or evaluation partner demonstrates expertise in digital learning to the Secretary; and(B)evaluation partner.(2)School partnerThe term school partner means a—(A)local educational agency;(B)a charter school network that does not include virtual schools;(C)a consortium of public elementary schools or secondary schools;(D)a regional educational service agency or similar regional educational service provider; or(E)a consortium of the entities described in subparagraphs (A) through (D).(3)Digital Learning partnerThe term digital learning partner means an organization with expertise in the technology required to develop or implement the digital learning practices, tools, strategies, or courses proposed by the school partner with which the digital learning partner will partner or has partnered under this Act, such as—(A)an institution of higher education;(B)a nonprofit organization; or(C)an organization with school development or turnaround experience.(4)Evaluation partnerThe term evaluation partner means a partner that has the expertise and ability to carry out the evaluation of a grant received under this Act, such as—(A)an institution of higher education;(B)a nonprofit organization with expertise in evaluation; or(C)an evaluation firm.(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(6)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)SecretaryThe term Secretary means the Secretary of Education.